EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claims 64 and 83 as follows:

64. 	A method comprising:
creating, by a computing device, an initial number of instances of a contest during a first portion of a contest generation period associated with the contest;
identifying, by the computing device, second and third portions of the contest generation period, the second portion being prior to the third portion and the third portion being a predetermined amount of time before the start time of the contest;
for the second portion of the contest generation period:
estimating, by the computing device, a number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and
creating, by the computing device, an additional number of instances using the estimated number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and
for the third portion of the [[context]] contest generation period:


83.	A computing device comprising:
a processor;
a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
creating logic executed by the processor for creating an initial number of instances of a contest during a first portion of a contest generation period associated with the contest;
identifying logic executed by the processor for identifying second and third portions of the contest generation period, the second portion being prior to the third portion and the third portion being a predetermined amount of time before the start time of the contest;
for the second portion of the contest generation period:
estimating logic executed by the processor for estimating a number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and
creating logic executed by the processor for creating an additional number of instances using the estimated number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and
for the third portion of the [[context]] contest generation period:
prohibiting logic executed by the processor for prohibiting creation of any instances of the contest.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 


However, none of the references, alone or in combination, teach or suggest for the second portion of the contest generation period: estimating, by the computing device, a number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and creating, by the computing device, an additional number of instances using the estimated number of potential contest participants likely to enter the contest during the second portion of the contest generation period; and for the third portion of the context generation period: prohibiting creation of any instances of the contest.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/26/2022